Citation Nr: 1217498	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for the service-connected right ankle sprains.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from October 1998 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the VA for the Atlanta, Georgia, RO.

In July 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The issue was remanded in January 2011 for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for pes planus has been raised by the record as indicated in a September 2011 written statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran has right ankle chronic sprains and complaints of pain with motion of the right ankle.


CONCLUSION OF LAW

The criteria for 10 percent initial rating for right ankle sprains are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5216; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.

The Veteran was provided notice of VCAA with a June 2005 written acknowledgement of receipt prior to the initial adjudication of her claim for service connection for a right ankle sprain in the November 2005 rating decision.  Additional VCAA letters were sent in January 2009 and February 2011.  The VCAA letters indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.

Also, it is of controlling significance that, after awarding the Veteran was service connected for his right ankle sprain and assigning an initial disability rating, he filed a notice of disagreement contesting the initial rating determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded VA examinations in July 2005, February 2009, and February 2011.  The evidence of record includes service treatment records, VA medical records, VA examination reports, private treatment records, and statements from the Veteran and his representative.  The Board otherwise concludes that all relevant evidence necessary to decide the issue on appeal have been identified and obtained.

The Veteran has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103

II. Initial Rating for Right Ankle Sprain

Disability evaluations are determined by comparing present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The Veteran reported several ankle sprains in service when she played basketball.  (See June 2005 Claim).

In this case, the right ankle sprain was initially assigned a noncompensable (0 percent) rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, the criterion for a compensable rating of 10 percent is moderate limited motion of the ankle.

A July 2005 pre-discharge examination showed full range of motion without pain, swelling, or crepitus.  The Veteran reported that the ankle ached with cold and wet weather and that she wore a wrap when she ran.  Upon physical examination, the ankle appeared normal.  There was no additional significant orthopedic disability manifested by limitation of motion, restriction of activity, or functional impairment that was caused by pain during periods of flare-ups, or repetitive use.

In her notice of disagreement, the Veteran stated that she suffered from daily pain and could not place weight on her ankle after waking-up due to the ankle "giving out."

A February 2009 VA examination reflects complaints of swelling upon overuse of the ankle and that she has daily flare-ups.  She further reported that she could no longer run or jog because of swelling.  She stated that she missed about two days of work due to her ankle disability.  The Veteran worked at the Marine base in Albany Georgia as a warehouse worker and key puncher.  She stated that her pain averaged 5 out of 10 (10 being the worst).  She stated that she occasionally used crutches.  She did not wear an ankle brace.

Upon physical examination, the Veteran's gait was normal.  There was no visible deformity, heat effusion, or discoloration of the right ankle.  She had a very slight anterior lateral laxity on evaluation.  The ankle was grossly stable.  She was able to dorsiflex the right ankle to 20 degrees and plantar flex to approximately 45 degrees.  There was no loss of motion, increased pain, fatigability, lack of endurance or incoordination upon repetition.  X-rays revealed a normal right ankle.  She was diagnosed with status post-multiple ankle sprains while on active duty resulting in chronic/recurrent right anterior lateral ankle sprains.

A February 2010 MRI (magnetic resonance imaging) revealed normal right ankle.  There was no evidence of marrow edema to suggest acute or chronic trauma.  The tibiotalar articulation was well-preserved.  There was no evidence of teninosis, tenosynovitis, or tendon tear.  The plantar aponeurosis was intact and there was no evidence of ligament sprain or tear.  Despite the Veteran's clinical history, the anterior and posterior talofibular ligaments were well shown and intact.  The deltoid ligamentous complex also appeared unremarkable.

The Veteran received physical therapy for right ankle pain.  (See Ortho Sport Physical Therapy records dated from April 2010 to May 2010).  The Veteran was diagnosed with lateral pain in the right ankle.  She complained of sharp pain and "giving away" in the mornings.  Upon physical examination, there was no pain to palpation.  The Veteran's range of motion was within functional limits with pain.  Active range of motion consisted of dorsiflexion 0 degrees, plantar flexion 60 degrees, inversion 20 degrees, and eversion 23 degrees.  Strength for plantar flexion and dorsiflexion was 5/5, inversion 4+/5, eversion 4-/5 with pain.  

A July 2010 written statement from her employer reflects that the Veteran was reassigned to data entry clerk in order to keep her off her feet because of her ankle pain.  It was noted that she wore orthotic insoles, as well as an ankle brace to work.

In July 2010, the Veteran testified that she wore orthotics.  She also stated that she had to use a cane or crutch on occasion and that she suffered from swelling from overuse.  She mentioned, however, that she could run three miles.  (Hearing Transcript pp. 9, 10).  She testified that her doctor stated that she should consider having surgery.  (Id. at 16).

The Veteran underwent another VA examination in February 2011.  The Veteran denied deformity, instability, weakness, incoordination, eposides of dislocation or subluxation, locking, and effusions.  However, she reported giving way, pain, stiffness, decreased joint motion, tenderness, and flare-ups.  Her gait was normal.  She stated that she could stand for about 15 to 30 minutes.  There was no abnormal weight-bearing or inflammatory arthritis.  Upon clinical evaluation, the Veteran's range of motion consisted of dorsiflexion of 0 to 20 degrees; plantar flexion of 0 to 45 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  The Veteran was diagnosed with well-healed right ankle sprain.  There were no significant effects on usual occupation or daily activities.

In a September 2011 written statement, the Veteran essentially stated that x-rays were taken while she was in a relaxed state and that x-rays taken while she was standing maybe more reflective of her disability picture.  The Board is mindful of the Veteran's concerns; however, it must presumed that the examination was conducted in compliance with current VA standards absent specific assertions addressing the applicable VA criteria or protocol for conducting examinations.  As such, the Board finds the assertions concerning the adequacy of the VA examination to be unsupported. 

Her employer stated that the Veteran was permanently removed from all her warehouse floor duties and her position is that of Data Entry Clerk in order to keep her from putting strain on her right ankle.  (See September 2011 Written Statement from Employer).

After a review of the evidence, the Board finds that there is evidence of chronic right ankle sprains with pain on motion of the right ankle.  As such, the Veteran is entitled to the minimum compensable evaluation for this disability.  See 38 C.F.R. § 4.59.  Therefore, a 10 percent rating is assigned to the Veteran's right ankle disability for the entire initial rating period.

However, with regard to whether a disability rating in excess of 10 percent is warranted, the Board notes that the residuals of a right ankle sprain have been full range of motion, with no ankylosis or malunion of the ankle.  As range of motion of the right ankle in dorsiflexion was full on examinations, i.e., dorsiflexion of 20 degrees and plantar flexion of 45 degrees, the range of motion does not more nearly approximate or equate to marked limitation of motion of the ankle, required for a 20 percent rating under Diagnostic Code 5271, even when considering additional functional loss and repetitive use under 38 C.F.R. §§ 4.40, 4.45. 

The Board concludes that there was no period during this appeal where a rating in excess of 10 percent was warranted.  Fenderson, supra.

Further, there is no evidence of malunion or ankylosis which would warrant consideration of Diagnostic Codes 5270, 5272, 5273, and 5274. 38 C.F.R. § 4.71a.

The Board has based its decision in this case upon the applicable provisions of the VA's Schedule for Rating Disabilities.  After considering all the evidence of record, the Board finds that a 10 percent, but no higher, rating for a right ankle sprain is warranted for the entire initial rating period.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

For these reasons, the Board finds that the evidence is at least in equipoise as to whether a 10 percent rating is warranted for the Veteran's right ankle disability.  As to whether a rating in excess of 10 percent is warranted, a preponderance of the evidence is against the Veteran's appeal, and the claim must be denied.  Because the preponderance of the evidence is against the claim to this extent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the right ankle sprain.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's right ankle sprain does not present an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The schedular rating criteria in this case specifically contemplate limitation of motion of the ankle, including due to pain, weakness, stiffness, incoordination, fatigability, swelling, and similar orthopedic factors that limit motion.

The evidence also does not show that the right ankle sprain has markedly interfered with her employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the referral for consideration of extraschedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 10 percent rating for the service-connected right ankle disability is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


